Title: From George Washington to Daniel Carroll, 30 November 1781
From: Washington, George
To: Carroll, Daniel


                  
                     Sir
                     Phila. 30th Novr 1781
                  
                  I have the Honor to acknowlege the Receipt of your Favr of the 28th.
                  The Queries mentioned are so extensive that it will not be in my Power to be prepared with satisfactory Answers to all, at our first Meeting.
                  I shall do myself the Honor to attend the Comittee at the Hour specified—and Am with much Sincerity of Esteem & Regard Sir Your most Obedient Servt.
                  
               